Citation Nr: 0638605	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and child


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing loss was denied in September 1996.

2.  Evidence presented since September 1996 relates to an 
unestablished fact necessary to substantiate the claim.

3.  The veteran is currently diagnosed with bilateral hearing 
loss that has been attributed to acoustic trauma during 
active service.

4.  The veteran is currently diagnosed with tinnitus that has 
been attributed to acoustic trauma during active service.

5.  A chronic bilateral leg disability was not incurred in 
service, there is no evidence of continuity of symptomatology 
since separation, and there is no opinion linking any current 
disability to service.  



CONCLUSIONS OF LAW

1.  The September 1996 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence sufficient to reopen the claim 
has been presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

4.  Tinnitus was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

5.  The criteria for service connection for a bilateral leg 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for bilateral hearing loss 
in September 1996; that decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  

Evidence received subsequent to the September 1996 rating 
decision includes a July 2004 VA examination record which 
reports the examiner's opinion that "military noise exposure 
is at least as likely as not a contributing factor to the 
hearing loss."  This evidence is both new and material as it 
is previously unseen and relates to a fact necessary to 
substantiate the claim, namely the link between the veteran's 
bilateral hearing loss and service.  Consequently, the claim 
is reopened.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran seeks service connection for both bilateral 
hearing loss and tinnitus.  The veteran's record indicates 
complaints of in-service noise exposure with no history of 
post-service noise exposure.  Service records indicate that 
the veteran served with the Motor Vehicle Squadron.  Post-
service treatment records, both private and VA, indicate that 
the veteran has bilateral hearing loss, as defined in 
38 C.F.R. § 3.385.  The evidence of record includes three 
positive nexus opinions relating the veteran's bilateral 
hearing loss to service.  An April 1996 VA audiological 
examination reports the veteran's history of significant 
noise exposure in the military (i.e. maintenance on heavy 
equipment and aircraft for 3 years).  The examiner opined 
that the veteran's "hearing loss is consistent with the 
reported history of noise exposure and age."  A June 2003 
private audiologist's statement reported that, based on his 
findings and the veteran's history, it "appears that [the 
veteran] has significant bilateral hearing loss and tinnitus, 
. . . consistent with noise exposure."  He stated that it 
was "more likely than not that a significant portion of [the 
bilateral hearing loss and tinnitus] was due to the noise 
exposure associated with military service."  Finally, a July 
2004 VA audiological examination record reports the 
examiner's opinion that the "military noise exposure is at 
least as likely as not a contributing factor to the hearing 
loss."  The examiner explained that even though the 
separation examination record reports "normal" whisper 
voice test results, "the whisper voice test is not sensitive 
to high frequency hearing loss such as early noise-induced 
hearing loss."  

The evidence of record indicates that service connection for 
bilateral hearing loss and tinnitus is warranted.  The record 
contains several opinions linking the veteran's bilateral 
hearing loss to noise exposure  in service, and the private 
audiologist's statement links the veteran's tinnitus to the 
service noise exposure.  Based on the veteran's current 
diagnoses of bilateral hearing loss and tinnitus, these 
opinions, and the veteran's service in the Motor Vehicle 
Squadron, the preponderance of the evidence supports granting 
service connection for both bilateral hearing loss and 
tinnitus.

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision above reopens and grants service 
connection for bilateral hearing loss and grants service 
connection for tinnitus.  As such, there is no further need 
to discuss compliance with the duties to notify and assist.

The veteran also seeks service connection for a bilateral leg 
disability.  He contends that he injured his legs in service.  
The veteran's initial claim alleges that the injuries were 
sustained in a June 1947 motor vehicle accident, and 
subsequent records, including his May 2005 Travel Board 
hearing testimony, allege the injuries were sustained in 1950 
in the motor pool.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2000).  

The veteran's service medical records do not report any 
treatment for a bilateral leg injury.  Service medical 
records dating in August 1948 report a left toe fracture when 
the veteran fell from a diving tower on August 9, 1948.  The 
veteran was ordered to bedrest for 8 days, and the August 18, 
1948 record reports an x-ray showed no pathology, with "only 
a faint suggestion of an impacted fractured head of the 
fourth metatarsal, which was probably more subjective than 
objective."  The veteran was diagnosed with healed, partial, 
simple fracture of the head of the fourth metatarsal and 
ordered to return to duty.  The veteran's service medical 
records also report treatment for a laceration to the left 
leg, below the knee, on March 13, 1950, caused when the 
veteran was struck by a steel bar while at work in the motor 
pool.  See March 1950 hospitalization record.  The 
hospitalization records report no nerve or artery 
involvement, and a March 1950 left leg x-ray report was 
negative. The veteran developed some cellulitis, but was 
cleared for duty on March 16, 1950.  The record contains no 
additional records pertaining to either incident, and the 
July 1950 separation examination record reports a finding of 
"no significant abnormality" as to the spine and 
extremities.  The separation examination record reports the 
veteran's laceration scar was well healed, noting there were 
no complications or sequelae.  No bilateral leg injury was 
noted, and the record reports the veteran denied all other 
medical or surgical history.  

The records do not contain any complaints of a bilateral leg 
disability, and, although VA records indicate the veteran was 
assessed with left leg joint pain, initially in June 2000, 
this assessment was made almost 50 years after separation 
from service and has not been linked to service.  

The veteran has not submitted evidence indicating that he had 
a chronic bilateral leg disability in service and there is no 
evidence of continuous bilateral leg disability symptoms 
since separation to overcome the "chronic disability" 
requirement established in 38 C.F.R. § 3.303.  Additionally, 
the records do not indicate that the veteran seeks treatment 
for a bilateral leg disability, or that any bilateral leg 
disability is linked to service.  Consequently, service 
connection is denied.  

In January 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, service medical and clinical 
records, and providing a personal hearing.  Consequently, the 
duty to notify and assist has been met.  



ORDER

The claim is reopened by new and material evidence; service 
connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a bilateral leg disability is denied.  



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


